IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2017-CA-01095-COA

REBUILD AMERICA, INC.                                                       APPELLANT

v.

JANE A. DREW                                                                  APPELLEE

DATE OF JUDGMENT:                          05/08/2017
TRIAL JUDGE:                               HON. JAMES B. PERSONS
COURT FROM WHICH APPEALED:                 HANCOCK COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                    LEWIE G. “SKIP” NEGROTTO IV
ATTORNEYS FOR APPELLEE:                    ROBERT T. SCHWARTZ
                                           CHRISTIAN J. STRICKLAND
NATURE OF THE CASE:                        CIVIL - REAL PROPERTY
DISPOSITION:                               AFFIRMED - 01/22/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       WILSON, J., FOR THE COURT:

¶1.    Jane Drew failed to pay the ad valorem taxes assessed on her home in Diamondhead

for three consecutive years, and as a result the property was sold at tax sales in three

consecutive years. Drew did not redeem the property during any of the statutory redemption

periods that followed the tax sales, and Rebuild America Inc. (“Rebuild”) now claims

ownership of the property through those tax sales. Rebuild’s claim to the property led to two

lawsuits: a quiet-title action that Rebuild filed against Drew (“Drew I”) and a suit to quiet

title and set aside the tax sales that Drew filed against Rebuild (“Drew II”). In Drew I, the

chancery court held that the first tax sale was void because the chancery clerk failed to
comply with statutory notice requirements. Therefore, the court set aside the first tax sale

and declared Drew the rightful owner of the property. Rebuild did not appeal the final

judgment entered in Drew I. In Drew II, the chancery court held that the second and third

tax sales were also void due to the clerk’s failure to comply with applicable notice statutes.

Therefore, the court set aside those tax sales as well and again declared Drew the rightful

owner of the property. Rebuild filed a timely notice of appeal in Drew II.

¶2.    On appeal, Rebuild argues (1) that Drew waived her right to challenge the tax sales

pursuant to a 2010 contract between Drew and Rebuild and (2) that Drew was not entitled

to notice of the second two tax sales because she was no longer the record owner of the

property by that point. We hold that Rebuild’s waiver argument is foreclosed by the

chancery court’s final decision in Drew I. We also hold that all three tax sales were void ab

initio because in each case the chancery clerk failed to comply with statutory notice

requirements. Thus, Drew remained a record owner entitled to statutory notice of each sale.

Therefore, we affirm the judgment of the chancery court setting aside the tax sales and

declaring Drew the property’s rightful owner.

                       FACTS AND PROCEDURAL HISTORY

       I.     The 2008 Tax Sale and Drew I

¶3.    Jane Drew owns a house in Diamondhead. Drew failed to pay ad valorem taxes of

$522.40 that were assessed on the property for the year 2007. On August 25, 2008, U.S.

Bank Custodian - Sass Muni VI (“U.S. Bank”) bought the property at a tax sale for the 2007

taxes. Drew did not redeem the property by paying the 2007 taxes within the two-year



                                              2
redemption period.1 On December 1, 2010, the Hancock County Chancery Clerk executed

a tax deed to U.S. Bank, which was recorded in the county land records.

¶4.    On December 14, 2010, Drew and Rebuild entered into an agreement of sale (“2010

Agreement”). Drew agreed to pay Rebuild $5,710 on or before February 28, 2011, for the

title to her Diamondhead home. The 2010 Agreement, drafted by Rebuild, represented that

Rebuild had already acquired title to the property on December 2, 2010, which was the day

after the tax deed was issued to U.S. Bank. However, as the chancery court later found, that

representation was not true. U.S. Bank did not actually convey the property to Rebuild until

May 2011. The 2010 Agreement also stated: “[Drew] waives and releases all claims,

demands, actions and disputes regarding any deficiencies or defects in the foreclosure

proceedings and will hold [Rebuild], and prior holders of the tax sale certificates, harmless

against any such claims, demands, actions, and disputes.” Drew never paid Rebuild pursuant

to the 2010 Agreement.

¶5.    On June 28, 2011, Rebuild filed a complaint in the Hancock County Chancery Court

to confirm and quiet title (“Drew I”). Drew filed an answer and counterclaim in which she

alleged that the tax sale to U.S. Bank was void because the chancery clerk never provided

her with notice required by applicable statutes. On December 26, 2013, the chancery court

granted Drew’s motion for summary judgment. The court ruled that the 2008 tax sale to U.S.

Bank was void because the chancery clerk failed to comply with the notice requirements of

Mississippi Code Annotated sections 27-43-1 (Rev. 2017) and 27-43-3 (Rev. 2010).



       1
           See Miss. Code Ann. § 27-45-3 (Rev. 2017).

                                             3
Therefore, the court set aside the tax sale and tax deed and confirmed Drew as the rightful

owner of the property.

¶6.    On January 6, 2014, Rebuild filed a motion for reconsideration. Rebuild argued that,

pursuant to the 2010 Agreement, Drew had waived her right to challenge the validity of the

2008 tax sale. On May 8, 2017, the chancery court entered an order denying Rebuild’s

motion. The court held that at the time the parties entered into the 2010 Agreement, Rebuild

had not acquired title to the property and therefore had nothing to convey to Drew.2 The

court also reasoned that because the 2008 tax sale was void, U.S. Bank never obtained good

title to the property and therefore Rebuild never could have obtained good title either.

Rebuild did not file a timely appeal from the final judgment entered in Drew I. Therefore,

the decision and judgment of the chancery court in Drew I became final.3

       II.    The 2009 Tax Sale

¶7.    Drew also failed to pay ad valorem taxes of $566.53 that were assessed on her home


       2
          As noted above, Rebuild represented in the 2010 Agreement that it had acquired
title, but that representation was untrue. Rebuild did not acquire title until May 2011.
       3
         On August 7, 2017, Rebuild filed a notice of appeal in Drew I that purported to
appeal a judgment entered on July 6, 2017. However, the only order entered on July 6 was
the chancery court’s final order denying Rebuild’s motion for reconsideration in a separate
case involving the same parties (“Drew II”), which is discussed below. Rebuild also filed
a notice of appeal from the July 6 order in Drew II. The notice of appeal in Drew II was
timely and is the basis for appellate jurisdiction in this case. However, the Mississippi
Supreme Court ordered Rebuild to show cause why the appeal in Drew I should not be
dismissed. Rebuild Am. Inc. v. Drew, No. 2017-TS-01102 (Miss. Aug. 11, 2017). Rebuild
responded that it did not file a timely notice of appeal from the final judgment in Drew I
because it did not immediately realize that the final judgment in Drew I amounted to a final
and definitive ruling on the effect and enforceability of the 2010 Agreement. The Supreme
Court was unpersuaded by this argument and dismissed the appeal in Drew I as untimely.
See Rebuild Am. Inc. v. Drew, No. 2017-TS-01102 (Miss. Mar. 20, 2018).

                                             4
for the year 2008. On August 31, 2009, U.S. Bank Custodian - Sass Muni V (“U.S. Bank”)4

bought the property at a tax sale for the 2008 taxes, initiating the two-year statutory

redemption period.

¶8.    On July 20, 2011, the chancery clerk sent correspondence to Drew by certified mail.

Drew signed for delivery on August 1, 2011. However, the record does not contain a copy

of the correspondence. In addition, on June 23, 2011, the chancery clerk sent correspondence

by certified mail to U.S. Bank. The record contains a delivery receipt for the certified letter

to U.S. Bank, although the individual who signed for it was not identified, the signature is

illegible, and the receipt is undated. The record also includes a copy of a letter from the

chancery clerk addressed to both Drew and U.S. Bank. The letter, which was dated February

11, 2011, advised that Drew’s home had been sold at a tax sale and had to be redeemed on

or before August 31, 2011. However, Hancock County Sheriff’s Department stamped the

letter as “unexecuted.” Moreover, the record contains a September 14, 2011 letter from the

sheriff to the chancery clerk notifying the clerk that the sheriff would not be delivering any

tax sale notices “due to the shortage of . . . staff and late time frame of receiving the

[notices].” Finally, the record includes an undated certification that a deputy chancery clerk

made a diligent effort to locate Drew and U.S. Bank. That document was filed in the county

land records on November 29, 2011.

¶9.    Drew did not redeem the property by paying the 2008 taxes within the redemption



       4
         The 2008 and 2009 tax sale purchasers have similar but not identical names. The
legal relationship between the two entities is not entirely clear but does not appear to be
material to any of the issues on appeal. Accordingly, we refer to both as “U.S. Bank.”

                                              5
period. On November 14, 2011, the chancery clerk executed a tax deed that purported to

convey title to the property to U.S. Bank. The deed was recorded on November 29, 2011.

On December 20, 2011, U.S. Bank executed a quitclaim deed transferring its interest in the

property to Rebuild.

       III.   2010 Tax Sale

¶10.   Drew also failed to pay ad valorem taxes of $535.99 that were assessed on her home

for the year 2009. On August 31, 2010, E.B. Dorev Holdings (“Dorev”) bought the property

at a tax sale for the 2009 taxes, which again initiated a two-year redemption period. The

record contains a copy of a letter from the chancery clerk, dated January 4, 2012, notifying

Drew and U.S. Bank of the 2010 tax sale to Dorev. The record also contains a U.S. Postal

Service delivery notification that appears to show delivery to U.S. Bank on June 25, 2012.

However, there is nothing in the record to indicate that Drew received personal service of

notice of the sale or any other kind of notice required by statute. See infra.

¶11.   No party attempted to redeem the property by paying the 2009 taxes. On November

16, 2012, the chancery clerk executed a tax deed that purported to convey the property to

Dorev. On November 26, 2012, Dorev executed a quitclaim deed that conveyed its interest

in the property to American Pride Properties. On February 15, 2013, American Pride

Properties executed a quitclaim deed that conveyed its interest to Rebuild.

       IV.    Drew II

¶12.   In August 2013, Drew filed a complaint in the Hancock County Chancery Court to set

aside the 2009 and 2010 tax sales and confirm her title to the property (“Drew II”). In



                                              6
December 2013, Rebuild filed a motion for summary judgment, arguing that Drew waived

her right to challenge the tax sales under her 2010 Agreement between the parties. In

September 2015, Rebuild finally noticed its motion for a hearing. Drew then filed her own

motion for summary judgment. Drew argued that the 2009 and 2010 tax sales and related

tax deeds were void because the chancery clerk failed to comply with statutory notice

requirements. Therefore, Drew argued, she remained the rightful owner of the property.

¶13.   The chancery court granted summary judgment in favor of Drew. The court held that

because the 2008 tax sale was set aside in Drew I, Drew remained the owner of the property

at the time of the 2009 tax sale. Therefore, Drew was entitled to statutory notice. Because

Drew did not receive personal service or any other timely statutory notice of her right to

redeem, the 2009 tax sale was void.

¶14.   As for the 2010 tax sale, the chancery court noted that the chancery clerk did give

notice to U.S. Bank. However, U.S. Bank’s claim to be the record owner of the property was

dependent on a void tax sale. Therefore, the chancery court held that, at the time of the 2010

tax sale, “Drew retained her status as the legal owner of her residence as if the [prior] tax sale

to U.S. Bank had not taken place.” There was no evidence that Drew received any statutory

notice related to the 2010 tax sale. Therefore, the chancery court held that the 2010 tax sale

was also void.

¶15.   Finally, the chancery court rejected Rebuild’s argument that Drew waived her right

to challenge the tax sales when she entered into the 2010 Agreement with Rebuild. The court

stated that it had already addressed the same basic issue in its ruling in Drew I and the “same



                                                7
reasoning applie[d] to the 2009 and 2010 sale[s].” Accordingly, the court held that the 2009

and 2010 tax sales and subsequent tax deeds were “set aside and held for naught.”

¶16.   Rebuild subsequently filed a timely motion to alter or amend the judgment, which the

chancery court denied. Rebuild then filed a timely notice of appeal.

                                        ANALYSIS

¶17.   On appeal, Rebuild argues that the chancery court erred by granting Drew’s motion

for summary judgment because (1) Drew waived her right to challenge the tax sales when

she signed the 2010 Agreement with Rebuild and (2) Drew was not entitled to statutory

notice following the 2009 and 2010 tax sales because by that time she was no longer the

“record owner” of the property. Rebuild’s appellate briefs include a few vague assertions

that there are “issues of material fact,” but Rebuild fails to identify any genuinely disputed

facts that are material to the resolution of this case. Rather, Rebuild’s appeal turns on two

issues of law, which we address de novo. Rebuild Am. Inc. v. Norris, 64 So. 3d 499, 501 (¶7)

(Miss. Ct. App. 2010), aff’d, 64 So. 3d 480 (Miss. 2011). In addressing these issues, we keep

in mind that “statutes dealing with land forfeitures for delinquent taxes should be strictly

construed in favor of the landowners.” Campbell Props. Inc. v. Cook, No. 2017-CA-01340-

SCT, 2018 WL 6381141, at *4 (¶12) (Miss. Dec. 6, 2018) (quoting Reed v. Florimonte, 987

So. 2d 967, 973 (¶15) (Miss. 2008)). Therefore, “[a]ny deviation from the statutorily

mandated procedure renders the sale void.” Id. “Mississippi’s public policy is to protect

landowners from losing property in tax sales.” Id.

       I.     The chancery court’s ruling in Drew I forecloses Rebuild’s
              argument that Drew waived her right to challenge the tax sales.


                                              8
¶18.   As discussed above, in Drew I, the chancery court ruled that Drew was the rightful

owner of the property because the chancery clerk failed to comply with the statutory notice

requirements with respect to the 2008 tax sale. In Drew I, Rebuild argued that Drew had

waived her right to challenge the tax sale pursuant to the 2010 Agreement between Drew and

Rebuild. As noted above, the 2010 Agreement provides in relevant part: “[Drew] waives

and releases all claims, demands, actions and disputes regarding any deficiencies or defects

in the foreclosure proceedings and will hold [Rebuild], and prior holders of the tax sale

certificates, harmless against any such claims, demands, actions, and disputes.” However,

in Drew I, the chancery court rejected Rebuild’s argument. The chancery court held that the

2010 Agreement was unenforceable because Rebuild did not have title to the property that

it promised to convey to Drew pursuant to the Agreement. As discussed above, the 2010

Agreement, drafted by Rebuild, represented that Rebuild had already acquired title to the

property as of December 2, 2010. That simply was not true. Rebuild did not actually acquire

title to the property until May 2011—approximately three months after the closing date set

in the 2010 Agreement. In Drew I, the chancery court held that Rebuild “had nothing to

convey to Drew” and that Rebuild’s inability to “perform its end of the bargain” rendered the

entire 2010 Agreement unenforceable. The chancery court’s ruling in Drew I was not

appealed and, thus, became final.

¶19.   Despite the chancery court’s ruling in Drew I, Rebuild now argues that the waiver

provision in the 2010 Agreement precludes Drew from challenging the 2009 and 2010 tax

sales at issue in this case. However, we agree with Drew that Rebuild’s argument is



                                             9
foreclosed by the chancery court’s ruling in Drew I.

¶20.   The doctrine of “collateral estoppel” or “issue preclusion” “precludes parties from

relitigating issues authoritatively decided on their merits in prior litigation to which they were

parties or in privity.” McCarty v. Wood, 249 So. 3d 425, 434 (¶30) (Miss. Ct. App. 2018)

(emphasis omitted) (quoting State ex rel. Moore v. Molpus, 578 So. 2d 624, 640 (Miss.

1991)), cert. denied, 250 So. 3d 1269 (Miss. 2018).            “Collateral estoppel precludes

relitigating a specific issue, which was: (1) actually litigated in the former action; (2)

determined by the former action; and (3) essential to the judgment in the former action.”

Gibson v. Williams, Williams & Montgomery P.A., 186 So. 3d 836, 845 (¶21) (Miss. 2016).

In addition, for the doctrine to apply, there must be “an identity of the parties from one suit

to the next.” Hollis v. Hollis, 650 So. 2d 1371, 1378 (Miss. 1995) (quoting Molpus, 578 So.

2d at 640); see also Hogan v. Buckingham ex rel. Buckingham, 730 So. 2d 15, 17-18 (¶¶10-

11) (Miss. 1998) (explaining the parties must be “substantially identical,” although “strict

identity of the parties is not necessary”).

¶21.   All of the requirements of collateral estoppel are met in this case. The chancery

court’s final order in Drew I addressed the 2010 Agreement and, specifically, Rebuild’s

waiver argument. The court ruled that Rebuild could not enforce the 2010 Agreement,

including its waiver provision. Whether the court’s ruling in Drew I was right or wrong, it

finally decided that the 2010 Agreement is unenforceable. Therefore, that issue is not subject

to relitigation here in Drew II. Based on the chancery court’s decision in Drew I, Rebuild

cannot enforce the 2010 Agreement.



                                               10
       II.    The chancellor did not err in declaring the 2009 and 2010 tax sales
              void for failure to provide notice to Drew.

¶22.   In Mississippi, a landowner whose property is sold for taxes may redeem the property

at any time within two years after the tax sale by paying the chancery clerk all taxes for

which the land was sold plus costs, statutory damages, and interest. Miss. Code Ann. § 27-

45-3 (Rev. 2017). The chancery clerk is required by law to issue notice of the tax sale and

the landowner’s statutory right of redemption. Miss. Code Ann. § 27-43-1 (Rev. 2017). The

notice must be issued within 180 days and not less than 60 days prior to the expiration of the

statutory redemption period. Id. The notice must be provided to the “record owner of the

land sold as of [180] days prior to the expiration of the time of redemption.” Id.

¶23.   Mississippi Code Annotated section 27-43-3 sets out the requirements for such notice.

At all times relevant to this case, section 27-43-3 provided as follows:

       The [chancery] clerk shall issue the notice [of the tax sale and statutory right
       of redemption] to the sheriff of the county of the reputed owner’s residence,
       if he be a resident of the State of Mississippi, and the sheriff shall be required
       to serve personal notice as summons issued from the courts are served, and
       make his return to the chancery clerk issuing same. The clerk shall also mail
       a copy of same to the reputed owner at his usual street address, if same can be
       ascertained after diligent search and inquiry, or to his post office address if
       only that can be ascertained, and he shall note such action on the tax sales
       record. The clerk shall also be required to publish the name and address of the
       reputed owner of the property and the legal description of such property in a
       public newspaper of the county in which the land is located, or if no newspaper
       is published as such, then in a newspaper having a general circulation in such
       county. Such publication shall be made at least forty-five (45) days prior to the
       expiration of the redemption period.

       Notice by mail shall be by registered or certified mail. In the event the notice
       by mail is returned undelivered and the personal notice as hereinabove
       required to be served by the sheriff is returned not found, then the clerk shall
       make further search and inquiry to ascertain the reputed owner’s street and


                                              11
       post office address. If the reputed owner’s street or post office address is
       ascertained after the additional search and inquiry, the clerk shall again issue
       notice as hereinabove set out. If personal notice is again issued and it is again
       returned not found and if notice by mail is again returned undelivered, then the
       clerk shall file an affidavit to that effect and shall specify therein the acts of
       search and inquiry made by him in an effort to ascertain the reputed owner’s
       street and post office address and said affidavit shall be retained as a
       permanent record in the office of the clerk and such action shall be noted on
       the tax sales record. If the clerk is still unable to ascertain the reputed owner’s
       street or post office address after making search and inquiry for the second
       time, then it shall not be necessary to issue any additional notice but the clerk
       shall file an affidavit specifying therein the acts of search and inquiry made by
       him in an effort to ascertain the reputed owner’s street and post office address
       and said affidavit shall be retained as a permanent record in the office of the
       clerk and such action shall be noted on the tax sale record.

       ....

       The failure of the landowner to actually receive the notice herein required shall
       not render the title void, provided the clerk and sheriff have complied with the
       duties herein prescribed for them.

       Should the clerk inadvertently fail to send notice as prescribed in this section,
       then such sale shall be void and the clerk shall not be liable to the purchaser
       or owner upon refund of all purchase money paid.

Miss. Code Ann. § 27-43-3 (Rev. 2010).5

¶24.   Thus, “[s]ection 27-43-3 generally requires the chancery clerk to provide notice of the

tax sale to the property’s reputed owner in three forms”: (1) by personal service, (2) by mail,

and (3) by publication. Rebuild Am. Inc. v. Norris, 64 So. 3d 480, 481 (¶3) (Miss. 2011).

If the chancery clerk fails to provide notice to the property owner in compliance with the

statutory requirements, the tax sale is void. SASS Muni-V LLC v. DeSoto Cty., 170 So. 3d



       5
         Section 27-43-3 was amended effective July 1, 2013, which was after the events at
issue in this litigation. See 2013 Miss. Laws ch. 365, § 1 (S.B. 2111). At all times relevant
to the tax sales at issue in this case, section 27-43-3 read as quoted above.

                                               12
441, 446 (¶14) (Miss. 2015).

¶25.   In this case, the chancery court ruled that the 2009 and 2010 tax sales were void

because the chancery clerk did not provide Drew with notice required by statute. On appeal,

Rebuild does not dispute that the chancery clerk failed to provide Drew with the notices

required by the relevant statutes. Rather, Rebuild argues that Drew was not entitled to notice

because she was no longer the record owner of the property by the time such notices were

due.

¶26.   The following relevant dates provide some context for Rebuild’s argument:

                        2008 Tax Sale           2009 Tax Sale          2010 Tax Sale
                        (Drew I)                (Drew II)              (Drew II)
 Date of tax sale       8/25/2008               8/31/2009              8/31/2010
 Expiration of          8/25/2010               8/31/2011              8/31/2012
 redemption period
 180 days prior to      2/26/2010               3/4/2011               3/4/2012
 expiration of
 redemption period
 60 days prior to       6/26/2010               7/2/2011               7/2/2012
 expiration of
 redemption period
 Clerk’s conveyance     12/1/2010 to U.S.       11/14/2011 (to U.S.    11/16/2012 (to
                        Bank (declared          Bank)                  Dorev)
                        void in Drew I)

¶27.   As discussed above, the 2008 tax sale was declared void and set aside in Drew I.

Nonetheless, Rebuild argues that Drew was not entitled to statutory notice of her right of

redemption following the 2009 tax sale because she was no longer the “record owner” of the

property “as of [180] days prior to the expiration of the time of redemption,” Miss. Code


                                             13
Ann. § 27-43-1, i.e., March 4, 2011.6 Relying on the December 1, 2010 tax deed to U.S.

Bank—the same deed declared void in Drew I—Rebuild argues that U.S. Bank was by then

the only “record owner” of the property. Rebuild makes a similar argument with respect to

the 2010 tax sale.7 Rebuild contends that Drew was no longer the record owner as of 180

days prior to the end of that redemption period because by then Rebuild had obtained title to

the property from U.S. Bank, which had acquired the property through tax deeds.

¶28.   In short, Rebuild argues that even though the 2008 tax sale and subsequent tax deed

were void for lack of notice to Drew, the deed nonetheless eliminated Drew as a record

owner of the property entitled to notice following the 2009 tax sale. Rebuild likewise argues

that even though the clerk failed to provide Drew with statutory notice of the 2009 tax sale,

tax deeds had by then eliminated Drew’s right to notice of the 2010 tax sale. We cannot

agree with Rebuild’s argument.

¶29.   Recently, our Supreme Court held that “the chancery clerk’s failure to comply fully

with the statutory notice requirements” renders a tax sale not just void but “void ab initio.”

City of Horn Lake v. Sass Muni-V LLC, No. 2013-CA-01490-SCT, 2018 WL 2731592, at *3

(¶13) (Miss. June 7, 2018). The tax sale is “not simply voidable.” Id. It has “no legal effect”

whatsoever. Id. A transaction that is “void ab initio” is null and void from its inception, and

as a matter of law it is as if the transaction never even happened. Wells Fargo Advisors LLC


       6
        Again, there is no dispute that Drew did not receive statutory notice of the 2009 tax
sale. Indeed, the record contains a letter from the sheriff informing the chancery clerk that
the sheriff would not be delivering any tax sale notices.
       7
         There is no evidence in the record that Drew received statutory notice of the 2010
tax sale by personal service, mail, or publication.

                                              14
v. Runnels, 126 So. 3d 137, 144 (¶25) (Miss. Ct. App. 2013) (citing Hood ex rel. State v.

Barbour, 958 So. 2d 790, 815-16 (¶¶87, 89) (Miss. 2007)).

¶30.   Applying this rule to the present case, Drew was entitled to notice of each respective

tax sale. As the chancery court ruled in Drew I, the 2008 tax sale was void for lack of proper

notice to Drew. As a result, the 2008 sale was not only void but “void ab initio”—void from

the very beginning, as if it never happened. Therefore, Drew remained the rightful owner

of the property and was entitled to statutory notice of the 2009 tax sale. There is no dispute

that the chancery clerk again failed to provide Drew with statutory notice of the 2009 tax

sale. Therefore, the 2009 tax sale was also void ab initio, and Drew remained the rightful

owner entitled to statutory notice of the 2010 tax sale. Finally, there is no dispute that the

chancery clerk did not provide Drew with statutory notice of the 2010 tax sale. Accordingly,

that sale was also void ab initio. Thus, each sale at issue in this case was void ab initio due

to a failure to comply with statutory notice requirements. Therefore, the chancery court

properly set aside the tax sales and declared Drew the rightful owner of the property.

                                       CONCLUSION

¶31.   Drew was never given proper statutory notice that her property had been sold for taxes

or of her right to redeem the property. As our Supreme Court recently reiterated, Mississippi

law takes “a hard-line approach” to this issue: “the redemption-notice statute must be

followed strictly.” Campbell Props., 2018 WL 6381141, at *4 (¶15). When the statute is not

followed strictly, the tax sale is void ab initio—it has no legal effect whatsoever, and it is as

if the sale never happened. City of Horn Lake, 2018 WL 2731592, at *3 (¶13). Because each



                                               15
successive tax sale in this case was void ab initio, Drew remains the rightful owner of the

property. Accordingly, the judgment of the chancery court is AFFIRMED.

     BARNES AND CARLTON, P.JJ., GREENLEE, WESTBROOKS, McDONALD,
LAWRENCE AND McCARTY, JJ., CONCUR. GRIFFIS, C.J., AND TINDELL, J.,
NOT PARTICIPATING.




                                            16